                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

           Robin A. Ward,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:17-cv-00068-GCM
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 19, 2018 Order.

                                               December 19, 2018
